Citation Nr: 0424065	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  04-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for a back disability for failure to submit new 
and material evidence.  During the course of the appeal, the 
RO deemed that new and material evidence was submitted.  By 
rating decision/Statement of the Case dated in February 2004, 
the RO reopened the claim for a de novo review and denied it 
on the merits.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1955, 
entitlement to service connection for a back disability was 
denied.  

2.  The veteran submitted a claim to reopen the issue of 
entitlement to service connection for a back disability in 
July 2002.

3.  In rating decision dated in February 2004, the claim of 
entitlement to service connection for a back disability was 
reopened and denied on the merits.

4.  The additional evidence submitted to the RO pursuant to 
the July 2002 application to reopen and reviewed by the RO in 
its February 2004 rating decision had not been previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is of such 
significance that it mandates consideration in order to 
fairly decide the merits of the claim.

5.  A chronic back disability did not have its onset during 
active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received regarding the 
previously denied claim of service connection for a back 
disability; that claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2003).

2.  A chronic back disability was not incurred in active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the veteran's claims.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The RO has provided the appellant with express notice of the 
provisions of the VCAA in correspondence dated in September 
2002, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  Finally, no additional, relevant 
evidence has been identified that has not otherwise been 
requested or obtained.  Those records obtained by VA and 
associated with the veteran's claims file include his service 
medical records, statements from the veteran's lay witnesses 
dated in 1955, private treatment records dated in 1955, 
hearing transcripts dated in January 2003 and May 2004, and 
VA medical records dated from 1996 to 2003.  

The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and has been notified of 
VA's efforts to assist with these claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.

Factual Background

The veteran's service medical records show normal findings on 
clinical evaluation of his spine on entrance examination in 
May 1944 and on separation examination in January 1946.  The 
service medical records contain no mention of any treatment 
for a back injury during the veteran's period of active duty.

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for a back disability in 
July 1955.  In support of his claim, he submitted written 
affidavits from three men who reportedly served with the 
veteran aboard the same vessel in the United States Navy.  
According to these affidavits, the veteran sustained a back 
injury after he accidentally fell during a ship-to-ship 
refueling operation in rough seas and was excused from 
performing sea duty for several weeks afterwards in order to 
recover.  The veteran complained of back symptomatology ever 
since the alleged incident.

A medical statement from the veteran's private chiropractor, 
O.W. Joens, D.C., dated in June 1955, shows that the veteran 
was treated for back complaints related to a prolapse of the 
intervertebral discs at the L4-L5 and L5-S1 vertebrae 
beginning in April 1955.  Dr. Joens opined that this appeared 
to be the result of aggravation of an old injury of great 
impact.

A medical statement from the veteran's private physician, 
Earl W. Irvine, M.D., dated in July 1955, shows that the 
veteran received treatment for back complaints that Dr. 
Irvine attributed to radiographic evidence of structural 
strain of the spine but without apparent vertebral or disc 
damage.

A medical statement from the veteran's private physician, 
Major C. Anderson, M.D., dated in July 1955, shows that the 
veteran received treatment for back complaints and that Dr. 
Anderson reviewed X-rays of the veteran's dorsal spine and 
found normal findings with no evidence of degeneration.

By rating decision of August 1955, the RO denied the 
veteran's claim for service connection for a back disability.  
Notice of the adverse decision and the veteran's appellate 
rights were dispatched to him in correspondence dated in 
August 1955 but the claims file indicates that he never filed 
a timely appeal.  The August 1955 denial thereafter became 
final in August 1956.

In July 2002, the veteran filed an application to reopen his 
previously denied claim of entitlement to service connection 
for a low back disability.  He submitted VA medical records 
dated from 1996 to 2003 that show treatment for multiple 
medical disabilities, including "restless leg syndrome," 
but no actual notation of treatment for a back disability.  
He also presented oral testimony in support of his claim 
before an RO Decision Review Officer in January 2003 and the 
undersigned Acting Veterans Law Judge in May 2004, in which 
he testified that he sustained a back injury during active 
service following an accidental fall while involved in a 
ship-to-ship refueling operation in rough, high seas.  He 
reported that he received medical treatment for his back, but 
explained that there was no medical record of his treatment 
for this injury because he requested his shipboard medical 
officer not to make an official report of the injury because 
it would result in his being transferred off the ship and the 
veteran desired at the time to remain aboard this particular 
vessel.  

At the January 2003 hearing before the RO Decision Review 
Officer, the veteran's son, who identified himself as a 
doctor of chiropractic medicine, testified that he remembered 
since age 5 that his father experienced chronic back 
problems, and expressed his professional opinion as a 
chiropractor that the veteran had intervertebral disc disease 
and other low back pathology that was consistent with the 
sort of back injury that the veteran described as having 
happened to him during active duty.

Analysis

The RO reviewed the evidence described in the factual portion 
of the decision and concluded that it was new and material to 
the veteran's previously denied claim for VA compensation for 
a back disability.  By rating decision of February 2004, the 
RO reopened the claim for a de novo review and denied it on 
the merits.  The decision stemmed from an appeal initiated 
and perfected by the veteran, and the claim is now before the 
Board for appellate consideration.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  The evidence of record has been reviewed in 
conjunction with 38 C.F.R. § 3.156(a), and a finding is made 
that the RO correctly concluded in its February 2004 rating 
decision that new and material evidence had been received 
which was sufficient to reopen the previously denied back 
disability claim for a de novo review.  See Barnett, 83 F.3d 
at 1383.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The Board acknowledges the January 2003 hearing testimony of 
the veteran's son, who offered a nexus opinion in his 
professional capacity as a chiropractor.  However, the Board 
notes that this witness' opinion must be viewed in the 
context of the entire record and, in this regard, the 
specific language of the chiropractor's opinion indicates 
that the veteran's current back disability is only consistent 
with his reported history of a back injury in service.  
Therefore, it is predicated entirely on the veteran's 
personal account of his history, and not upon any actual 
knowledge on part of his son that the alleged injury in 
service had, in fact occurred.  Where the facts show that the 
veteran received treatment from a medical professional many 
years after service, and the conclusion reached by this 
professional is clearly based solely on the history provided 
by the veteran, or the hearsay recitation of a diagnoses or 
other medical history, the Board is not bound to accept the 
medical conclusions and/or opinions of a physician.  See 
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  The United 
States Court of Appeals for Veterans Claims has also held 
that, without a review of the claims file by a medical 
professional, any opinion presented by this professional as 
to etiology of an underlying condition can be no better than 
the facts alleged by the veteran.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).

Furthermore, the probative value of the veteran's son's 
chiropractic opinion is outweighed by the historical facts 
presented in the appellant's claims file.  Although The Board 
finds that the veteran's statements and those of his lay 
witnesses are credible with regard to his alleged history of 
a back injury in service, the fact remains that there are no 
records of treatment for any back injury in service and 
clinical examination of his spine was normal on separation 
from active duty in January 1946.  The medical evidence thus 
indicates that had there been a back injury in service, the 
injury was acute and transitory and resolved without any 
chronic disabling residuals.  The Board observes that the 
veteran did not file a claim for compensation for a back 
disability until nearly a decade after leaving service, and 
that the three medical statements obtained in 1955 from his 
treating physicians and chiropractor contained no specific 
nexus opinion linking his back problems with his period of 
active duty, much less his alleged history of a back injury 
in service.  In view of the foregoing discussion, the Board 
finds that the balance of the evidence does not support the 
veteran's claim.  His appeal must therefore be denied.  
Because the evidence in this case is not in relative 
equipoise with regards to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.



	                        
____________________________________________
	D. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



